Exhibit 10.4
 
Bottomline Technologies (de), Inc.
 
Restricted Stock Agreement
 
Granted Under 2009 Stock Incentive Plan
 
AGREEMENT made [_________] (the “Grant Date”), between Bottomline Technologies
(de), Inc., a Delaware corporation (the “Company”), and [DIRECTOR] (the
“Participant”).
 
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
 
1. Issuance of Shares.
 
In consideration of services rendered to the Company by the Participant, the
Company shall issue to the Participant, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2009 Stock Incentive Plan (the
“Plan”), [_________][IF EXISTING DIRECTOR: 3,000 OR IF NEW DIRECTOR: 8,000]
shares (the “Shares”) of common stock, $.001 par value per share, of the Company
(“Common Stock”).  The Shares will be held in book entry by the Company’s
transfer agent in the name of the Participant for that number of Shares issued
to the Participant.  The Participant agrees that the Shares shall be subject to
the forfeiture provisions set forth in Section 2 of this Agreement and the
restrictions on transfer set forth in Section 3 of this Agreement.
 
2. Vesting.
 
(a) In the event that the Participant ceases to be a director of, or advisor or
consultant to, the Company, for any reason or no reason, with or without cause,
prior to the Vesting Date (as defined below), any Unvested Shares (as defined
below) shall be forfeited immediately and automatically to the
Company.  Notwithstanding anything herein to the contrary, if the Shares do not
vest on or before the occurrence of one or more of the events set forth in this
Section 2 or as otherwise provided in any other agreement with the Company or
any parent or subsidiary of the Company, the Shares shall automatically be
forfeited to the Company for no consideration. [for Joseph Mullen Only:  The
foregoing provisions shall be subject to the provisions of that certain Letter
Agreement, dated as of September 18, 2008, between the Company and the
Participant.]
 
(b) “Unvested Shares” means the total number of Shares multiplied by the
Applicable Percentage at the time the Shares are forfeited.  [IF EXISTING
DIRECTOR:  Except as provided in the Plan or in paragraph (c) of this Section 2,
the “Applicable Percentage” shall be 100% during the period ending on the date
immediately preceding the Vesting Date and 0% on or after the earlier of the
one-year anniversary of the Grant Date or the date of the next annual meeting of
stockholders of the Company (the “Vesting Date”).]  [IF GRANT TO NEW DIRECTOR:
Except as provided in the Plan or in paragraph (c) of this Section 2, the
“Applicable Percentage” shall be (i) 100% during the period ending on
[_________], (ii) 75% less 6.25% for each three months that Participant is a
director of, or advisor or consultant to, the Company from and after [_________]
and (iii) 0% on or after [_________].]
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, upon the occurrence of an Acquisition Event
(as defined below), the Applicable Percentage shall be 0%.  For purposes of this
paragraph (c), an “Acquisition Event” shall be deemed to have occurred only if
any of the following events occurs: (i) any merger or consolidation which
results in the voting securities of the Company outstanding immediately prior
thereto representing immediately thereafter (either by remaining outstanding or
by being converted into voting securities of the surviving or acquiring entity)
less than 50% of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; (ii) any sale of all or substantially all of the assets
of the Company; or (iii) the complete liquidation of the Company.
 
3. Restrictions on Transfer.
 
(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, until such Shares have vested, except that
the Participant may transfer such Shares (i) to or for the benefit of any
spouse, children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Board of Directors (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Section 3 and the forfeiture provisions contained in Section 2)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement or (ii) as part of the sale
of all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.
 
(b) The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.
 
4. Restrictive Legends.
 
All Shares subject to this Agreement shall be subject to the following
restriction, in addition to any other restrictions that may be required under
federal or state securities laws:
 
“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”
 
5. Provisions of the Plan.
 
 
 
2

--------------------------------------------------------------------------------

 
 
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
 
6. Withholding Taxes; Section 83(b) Election.
 
(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.
 
(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.  The Participant understands that the Participant (and not
the Company) shall be responsible for the Participant’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
 
THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE CODE
WITH RESPECT TO THE PURCHASE OF THE SHARES.
 
7. Dividend and Dividend Equivalents
 
The Participant shall not accrue or be paid any dividend (whether in cash or in
stock) or accumulate dividend equivalents with respect to any Unvested Shares.
 
8. Miscellaneous.
 
(a) No Rights to Service.  The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by continuing
service as a director of, or advisor or consultant to, the Company, (not through
the act of being granted the Shares hereunder).  The Participant further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as a director or consultant for the vesting
period, for any period, or at all.
 
(b) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(c) Waiver.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
 
(d) Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators,
 
 
 
3

--------------------------------------------------------------------------------

 
 
legal representatives, successors and assigns, subject to the restrictions on
transfer set forth in Section 3 of this Agreement.
 
(e) Notice.   Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided.  Each notice shall be deemed to have been given on the
date it is received.  Each notice to the Company shall be addressed to it at its
offices at 325 Corporate Drive, Portsmouth, New Hampshire  03801
(Attention:  President).  Each notice to the Participant shall be addressed to
the Participant at the Participant’s last known address.
 
(f) Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.
 
(g) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
 
(h) Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.
 
(i) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any principle of conflict of laws that would permit or require the application
of the laws of any other jurisdiction.
 
(j) Interpretation.  The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.
 
(k) Participant’s Acknowledgments.  The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; (iv) is fully aware of
the legal and binding effect of this Agreement; and (v) understands that the law
firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
is not acting as counsel for the Participant.
 
(l) Delivery of Certificates.  The Participant may request that the Company
deliver the Shares in certificated form with respect to any Shares that have
ceased to be subject to forfeiture pursuant to Section 2.
 
[Remaining of Page Intentionally Left Blank]
 

-  -
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

BOTTOMLINE TECHNOLOGIES (DE), INC.        
By:
/s/      Kevin Donovan     Chief Financial Officer        

 
         

  [DIRECTOR]           Address:     

 
 
 
 
5

--------------------------------------------------------------------------------

 